DETAILED ACTION

This office action is in response to the application filed on 09/28/2021.  Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Drawing
The drawing submitted on 09/28/2021 is acknowledged and accepted by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-8, 11-12, 14-19 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Rapeanu (US Patent No. 20060126368, hereinafter ‘368).
Claim 1, ‘368 teaches a capacitive coupler for high-voltage step-down (e.g., see Fig. 4-8), comprising: 
an actively-controlled current-steering circuit comprising a switching element (e.g., 30 or 31), a blocking diode (e.g., 32), and a storage capacitor (e.g., 34); and 
a current-limiting capacitor (e.g., 26) connected in series with the actively-controlled current-steering circuit (e.g., see Fig. 4-8).
Claim 2, ‘368 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the switching element is voltage- controlled (e.g., FET 30, see [0039], Fig. 4-8).
Claim 3, ‘368 teaches the limitations of claim 1 as discussed above.  It further teaches that further comprising regulation electronics (e.g., 36, 37) configured to control the switching element (e.g., see Fig. 4-8).
Claim 4, ‘368 teaches the limitations of claim 1 as discussed above.  It further teaches that further comprising a full-wave bridge rectifier (e.g., 28, see Fig. 4-8).
Claim 5, ‘368 teaches the limitations of claim 4 as discussed above.  It further teaches that wherein the full-wave bridge rectifier is configured to convert an AC input current into a DC current (e.g., Ibr, see Fig. 4-8).
Claim 6, ‘368 teaches the limitations of claim 5 as discussed above.  It further teaches that wherein the full-wave bridge rectifier is coupled between the current-limiting capacitor and the actively-controlled current-steering circuit (e.g., see Fig. 4-8).
Claim 7, ‘368 teaches the limitations of claim 6 as discussed above.  It further teaches that wherein the storage capacitor is configured to receive the DC current from the full-wave bridge rectifier (e.g., through 32, see Fig. 4-8).
Claim 8, ‘368 teaches the limitations of claim 7 as discussed above.  It further teaches that further comprising a switched-mode power supply (e.g., the circuits comprising 30, 36, 37, see Abstract, [0015][0034], Fig. 4-8).
Claim 18, ‘368 teaches a capacitive coupler for high-voltage stepdown (e.g., see Fig. 4-8), comprising: 
a switching element (e.g., 30 or 31); 
a blocking diode (e.g., 32); 
a storage capacitor (e.g., 34); and 
a current-limiting capacitor (e.g., 26) configured to supply an AC current to the switching element (e.g., see Fig. 4-8), 
wherein the switching element is configured to convert the AC current into a DC current (e.g., see Fig. 4-8), 
wherein the storage capacitor is configured to be charged by the DC current in response to the switching element switching to an open state, and wherein the blocking diode is configured to prevent discharging of the storage capacitor when the switching element is in a closed state (e.g., see Fig. 4-8).
Claim 19, ‘368 teaches the limitations of claim 18 as discussed above.  It further teaches that further comprising: regulation electronics (e.g., 36, 37) for controlling the switching element; and a power supply configured to supply power (e.g., the voltage across 34) to the regulation electronics (e.g., see Fig. 4-8).
For method claims 11, 14-17, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated.
Claims 1-8, 11-12, 14-19 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Iacob (US Patent No. 7602158, hereinafter ‘158). 
Claim 1, ‘158 teaches a capacitive coupler for high-voltage step-down (e.g., see Fig. 5-10), comprising: 
an actively-controlled current-steering circuit comprising a switching element (e.g., SW1), a blocking diode (e.g., D1), and a storage capacitor (e.g., C4); and 
a current-limiting capacitor (e.g., C2/C3) connected in series with the actively-controlled current-steering circuit (e.g., see Fig. 10A).
Claim 2, ‘158 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the switching element is voltage- controlled (e.g., the control of SW1 being function of the shunt regulator 1010, see Fig. 10A).
Claim 3, ‘158 teaches the limitations of claim 1 as discussed above.  It further teaches that further comprising regulation electronics (e.g., the Shunt regulator 1010) configured to control the switching element (e.g., see Fig. 4-8).
Claim 4, ‘158 teaches the limitations of claim 1 as discussed above.  It further teaches that further comprising a full-wave bridge rectifier (e.g., 650, see Fig. 10A).
Claim 5, ‘158 teaches the limitations of claim 4 as discussed above.  It further teaches that wherein the full-wave bridge rectifier is configured to convert an AC input current into a DC current (e.g., the rectified current of the output of 650, see Fig. 10A).
Claim 6, ‘158 teaches the limitations of claim 5 as discussed above.  It further teaches that wherein the full-wave bridge rectifier is coupled between the current-limiting capacitor and the actively-controlled current-steering circuit (e.g., see Fig. 10A).
Claim 7, ‘158 teaches the limitations of claim 6 as discussed above.  It further teaches that wherein the storage capacitor is configured to receive the DC current from the full-wave bridge rectifier (e.g., through D1, see Fig. 10A).
Claim 8, ‘158 teaches the limitations of claim 7 as discussed above.  It further teaches that further comprising a switched-mode power supply (e.g., 1010, see Fig. 10A).
Claim 18, ‘158 teaches a capacitive coupler for high-voltage stepdown (e.g., see Fig. 5-10), comprising: 
a switching element (e.g., e.g., SW1); 
a blocking diode (e.g., D1); 
a storage capacitor (e.g., C4); and 
a current-limiting capacitor (e.g., C2/C3) configured to supply an AC current to the switching element (e.g., see Fig. 10A), 
wherein the switching element is configured to convert the AC current into a DC current (e.g., see Fig. 10A), 
wherein the storage capacitor is configured to be charged by the DC current in response to the switching element switching to an open state, and wherein the blocking diode is configured to prevent discharging of the storage capacitor when the switching element is in a closed state (e.g., see Fig. 10A).
Claim 19, ‘158 teaches the limitations of claim 18 as discussed above.  It further teaches that further comprising: regulation electronics (e.g., IC1) for controlling the switching element; and a power supply configured to supply power (e.g., the voltage across C4) to the regulation electronics (e.g., see Fig. 10A).
For method claims 11-12, 14-17, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 9-10, 13, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Iacob (US Patent No. 7602158, hereinafter ‘158), in view of Inukai et al. (US Patent or PG Pub. No. 9509219, hereinafter ‘219).
Claims 9 and 13, ‘158 teaches the limitations of claims 8 and 12 as discussed above. 
 ‘158 does not explicitly disclose that comprising a relay and a resistive dropper, wherein the relay is configured to open the resistive dropper.
‘219 discloses a power supply system comprising a relay (e.g., 40) and a resistive dropper (e.g., D5, D6 and respective serially connected resistors, see Fig. 2), wherein the relay is configured to open the resistive dropper (e.g., when 40 being off during standby D4 and D5 being reverse biased and the resistive drop circuit becoming open circuit, see Fig. 2, 4). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify the power supply system to include the relay and the resistive drop as disclosed in ‘219, because it reduces power consumption during the system in standby state (e.g., see col. 5 lines 50-67).
Claim 10, the combination of ‘158 and ’219 teaches the limitations of claim 9 as discussed above.  ‘158 further discloses that further comprising regulation electronics (e.g., IC1 of 1010, see Fig. 10A) configured to control the switching element, wherein the switched-mode power supply is configured to power the regulation electronics (e.g., IC1 powered by the output of 1010 at terminal 2, see Fig. 10A).
Claim 20, ‘158 teaches the limitations of claim 19 as discussed above. ‘158 does not explicitly disclose that a resistive dropper; and a relay switchable between an open relay state and a closed relay state, wherein the resistive dropper is configured to supply power to the regulation electronics when the relay is in the closed relay state.
’219 further discloses the resistive dropper; and the relay switchable between an open relay state and a closed relay state (e.g., the ON and OFF state of the relay 40 respectively), wherein the resistive dropper is configured to supply power to the regulation electronics when the relay is in the closed relay state (e.g., DC5V and DC 24V delivered to the node before the actively-controlled current-steering circuit, see Fig. 10A).  
‘219 reads the same obviousness as discussed in claim 9 rejection above.



Examiner's Note:
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838